DETAILED ACTION
This action is response to application number 16/783,903, amendment and remarks, dated on 09/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-43 pending.
Claims 1-23 cancelled.
Claims 27, 30, 33, 37, 40 and 43 objection withdrawn by applicant amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 24-43 have been considered but are moot in view of new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 29-30, 33-34, 39-40 and 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11 and 21 of U.S. 

In regard to claim 24, Patent No. 10581,672, claim 1 discloses a method, comprising:
detecting, at a network device, a plurality of electronic devices having a respective plurality of device capability characteristics (detecting, at a network entity, an electronic device comprising an Internet-of-Things (IoT) device implemented for operation and usage in an IoT network, wherein the operation and usage includes at least a particular automation capability defined via an IoT usage characteristic); and
dynamically configuring the network device to implement the respective plurality of device capability characteristics at least in part by executing a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics to enable secure communication, via a network, between at least a first one of the plurality of electronic devices and one or more host devices and between at least a second one of the plurality of electronic devices and the one or more host devices (selecting, at the network entity, a device controller from a plurality of device controllers based, at least in part, on detecting that the device controller is capable of implementing the particular automation capability of the electronic device in the IoT network, wherein the device controller is associated with the electronic device and is operable to: control the operation and usage of the electronic device in the IoT network; and manage ).
In regard to claim 29 and 39, Patent No. 10581,672, claim 11 discloses wherein the dynamically configuring the network device comprises implementing, via a particular device controller of the plurality of particular device controllers, one or more remote access parameters to configure one or more network access characteristics of the network device to enable the at least the second one of the plurality of electronic devices to access the one or more host devices via the network and to prevent unauthorized access to the network (The method of claim 10, wherein determining whether to grant network access via the network entity includes: determining whether an identifier of the electronic device matches a stored identifier known by the network entity; sending a device access indication to a user device based on determining that the identifier of the electronic device does not match the stored identifier at the network entity; and receiving an access authorization indication from the user device in response to sending the device access indication).
In regard to claims 30, 33, 40 and 43, Patent No. 10581,672, claim 2 discloses wherein the particular device controller specifies one or more hosts or ports, or a combination thereof, for accessing the one or more host devices (wherein the one or more communication services include one or both of: a remote server service that specifies one or more remote hosts or ports of the remote host device)
In regard to claim 34, Patent No. 10581,672, claim 21 discloses an apparatus (A network entity), comprising: a network device including at least one processor (one or more processors; a memory coupled to the one or more processors; and one or more programs stored in the memory, the one or more programs including instructions executable by the one or more processors to:) to:
detect, at the network device, a plurality of electronic devices to have a respective plurality of device capability characteristics (detect, at the network entity, an electronic device to comprise an Internet-of-Things (IoT) device implemented for operation and usage in an IoT network, the operation and usage to include at least a particular automation capability defined via an IoT usage characteristic); and
dynamically configure the network device to implement the respective plurality of device capability characteristics at least in part via instantiation of a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics to enable secure communication, via a network, between at least a first one of the plurality of electronic devices and one or more host select, at the network entity, a device controller from a plurality of device controllers based, at least in part, on a detection that the device controller is capable to implement the particular automation capability of the electronic device in the IoT network, wherein the device controller is associated with the electronic device and is operable to: control the operation and usage of the electronic device in the IoT network; and manage communication between the electronic device and a remote host device according to one or more communication services, wherein the communication includes a transmission and receipt of operating instructions specific to the particular automation capability; activate the one or more communication services between the electronic device and the remote host in response to selecting the device controller from the plurality of device controllers; and configure a network access system at the network entity based, at least in part, on the one or more communication services.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-43 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Horton et al. (US 2016/0261425 A1).

Claim 24, Horton discloses a method (method and apparatus for using smart environment devices via application program interface; title), comprising:
detecting, at a network device (detecting at device service; Fig. 5, el. 84), a plurality of electronic devices (detecting plurality of electronic devices such as smart home devices; Fig. 5, els. 10A, 10B) having a respective plurality of device capability characteristics (“Although the first application service 146, the second application service 152, and the device service 84 are illustrated in FIG. 5 as cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems accessible by way of the Internet. Indeed, in some examples, the device service 84 may not be on a network that is remote from the smart home devices 10A and/or 10B, but rather may be running on an electronic device in the same local area network as the smart home devices 10A and/or 10B. For example, the device service 84 may, additionally or alternatively, run on a local server computer and/or a local wireless router on the same local area network as the smart home devices 10A and/or 10B. Moreover, some applications may ); and
dynamically configuring the network device to implement the respective plurality of device capability characteristics at least in part by executing a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics (securing communication by adjusting network access characteristics, such as authenticating and encrypting the communications via the network, when away-services (¶126); updating and activating new structures to maintain secure communication to smart devices (¶174); securing communication via network to adjust the network access characteristics through authorization process to modify data associated with the smart devices; ¶181; to enable secure communication by adjusting the network access characteristics; ¶191; ¶194; Then, as indicated by event 10 340, the client 318 requests the needed resource from the device service 84 using the API 90. The API 90 request may include the following parameter added: access token (the access token returned in the call to the authorization server 191). That is, in some embodiments, the API client or API client device may send one or more requests including the access token to retrieve, access, view, subscribe, or modify data elements of a data model representative of one or more smart environments. The access token may be associated with at least ) to enable secure communication (dynamically configuring the device service to enable secure communication with plurality of smart home devices 10A, 10B according to setting and configuration and parameters of smart home devices according to device operation status shown in Fig. 5, el. 156), via a network (network; Fig. 2; “Still further, in some embodiments, the device 10 within the smart -home ), between at least a first one of the plurality of electronic devices (plurality of electronic devices such as exemplary smart home device Fig. 5, 10A) and one or more host devices (host devices, smart home devices; Fig. 5, el. 10B) and between at least a second one of the plurality of electronic devices (plurality of electronic devices such as exemplary smart home device Fig. 5, el.10A or plurality of electronic devices such as exemplary smart home device 10B in communication with the next hop smart home device 10B as shown in Fig. 5) and the one or more host devices (host devices, smart home devices; Fig. 5, el. 10B) (“The device operation status parameters 156 may represent any suitable characteristics of the operation status of the smart home devices 10A and/or 10B that may affect the proper functioning of the smart home devices 10A and/or 10B. Thus, the device operation status parameters 156 may include, for example: a battery level 159 indicative of an amount of charge remaining in a battery of the smart home device; a charging rate 160 indicative of a current rate that the battery of the smart home device is charging; a current device age 161 indicative of a period of use since initial install, a period of use since manufacture, a period of use since original sale, etc.; a planned lifespan 162 indicative of an expected useful operational duration of the smart home device; an amount of recent wireless use 163 (selected within a timespan recent enough to substantially affect an internal temperature of the smart home device 10); a direct measurement of an internal device temperature 164; and/or device operation status parameters for ).

Claims 25, 35, Horton discloses wherein the dynamically configuring the network device to implement the respective plurality of device capability characteristics comprises segmenting the network into two or more networks based at least in part on the plurality of device capability characteristics (segmenting the network based on the plurality of device capability characteristics; “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to ).

Claims 26, 36, Horton discloses detecting one or more additional electronic devices responsive to the one or more additional electronic devices being connected to the network; and responsive at least in part to the detecting the one or more additional electronic devices, segmenting the network into one Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 ).

Claims 27, 37, Horton discloses wherein the plurality of electronic devices comprise a plurality of loT devices, wherein a first one or more of the plurality of loT devices to transmit or receive, or a combination thereof via a first network of the two or more segmented networks, signals or signal packets, or a combination thereof specific to operation or usage, or a combination thereof, of the first one or more of the plurality of loT devices, and wherein a second one or more of the plurality of loT devices to transmit or receive, or a combination thereof, via a second network of the two or more segmented networks, signals or signal packets, or a combination thereof,  specific to operation and/or usage of the second one or more of the plurality of loT devices (transmitting and receiving signals and signal packets specific to operation of plurality of IoT device (device operation status; Fig. 5, el. 156) via network segment related to various IOT devices; (“The device operation status parameters 156 may represent any suitable characteristics of the operation status of the smart home devices 10A and/or 10B that may affect the proper functioning of the smart home devices 10A and/or 10B. Thus, the device operation status parameters 156 may include, for example: a battery level 159 indicative of an amount of charge remaining ).

Claims 28, 38, Horton discloses wherein the detecting, at the network device, the plurality of electronic devices having the respective plurality of device capability characteristics comprises:
detecting one or more automation devices of the plurality of electronic devices operating in accordance with a first set of communication parameters; and detecting one or more additional electronic devices of the plurality of electronic devices operating in accordance with a second set of communication parameters, wherein the second set of communication parameters differ at least in part from the first set of communication parameters (detecting the plug in additional electronic devices and automatically integrating the additional electronic devices in the control of the smart -home “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can ).

Claims 29, 39, Horton discloses wherein the dynamically configuring the network device comprises implementing, via a particular device controller of the plurality of particular device controllers, one or more remote access parameters to configure one or more network access characteristics of the network device to enable the at least the second one of the plurality of electronic devices to access the one or more host devices via the network and to prevent unauthorized access to the network (authorizing access to network to access to specific electronic devices and hosts; “FIG. 6 illustrates a system 180 that uses an API 90 to access one or more device services 84 to request data from, control, and/or store data that may be useful to the smart devices (e.g., thermostat 10A, smoke and/or CO ).

Claims 30, 33, 40, 43, Horton discloses wherein the particular device controller specifies one or more hosts or ports, or a combination thereof, for accessing the one or more host devices (device service Fig. 5, el. 84 including Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 can further include a variety of partially communicating legacy appliances, such as ).

Claims 31, 41, Horton discloses wherein the one or more host devices comprise a cloud based service associated with the at least the second one of the plurality of electronic devices (a cloud based service; Fig. 5, el. 145; “In the example of FIG. 5, a first application 142 sends a first device request message 144 targeted to a smart home device 10 (e.g., the smart home device 10A) into cloud service(s) 145 and, more specifically, to a first application service 146. A second application 148 may be used to issue a second device request message 150 targeted to a smart home device 10 (e.g., the smart home device 10A) to a second application service 152 also among the cloud service(s) 145”; ¶154).

Claims 32, 42, Horton discloses wherein the dynamically configuring the network device comprises implementing, via a particular device controller of the plurality of particular device controllers, one or more local access parameters (one or more local access parameters; (“Although the first application service 146, the second application service 152, and the device service 84 are illustrated in FIG. 5 as cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems ) to configure one or more network access characteristics of the network device to enable the at least the first one of the plurality of electronic devices to access the one or more host devices via the network and to prevent unauthorized access to the network (authorizing access to local network to access to specific electronic device, host and smart device setting and configuration; “FIG. 6 illustrates a system 180 that uses an API 90 to access one or more device services 84 to request data from, control, and/or store data that may be useful to the smart devices (e.g., thermostat 10A, smoke and/or CO detector 10B, and/or other device 10C). As discussed above, the system 180 may be useful to enable one or more clients 182 (e.g., third-party client, electronic device, and/or a principle client of the device service 84) to: provide data 184 for use in the device services 84 (e.g., to a data store (e.g., data ).

Claim 34, analyzed with respect to claim 24, the further limitation of claim 34 disclosed by Horton, an apparatus (device service, Fig. 5, el. 84; “Although the first application service 146, the second application service 152, and the device service 84 are illustrated in FIG. 5 as cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems accessible by way of the Internet. Indeed, in some examples, the device service 84 may not be on a network that is remote from the smart home devices 10A and/or 10B, but rather ) comprising a network device (device service, Fig. 5, el. 84; ¶155) including at least one processor (processor of the device service, Fig. 5, el. 84; ¶155).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
12/02/2021